           Case 3:19-cv-07918-WHA Document 59 Filed 04/27/20 Page 1 of 7


     MATERN LAW GROUP, PC
 1   MATTHEW J. MATERN (SBN 159798)
     JOSHUA D. BOXER (SBN 226712)
 2   1230 Rosecrans Avenue, Suite 200
     Manhattan Beach, California 90266
 3   Telephone: (310) 531-1900
     Facsimile: (310) 531-1901
 4
     MATERN LAW GROUP, PC
 5   COREY B. BENNETT (SBN 267816)
     1330 Broadway, Suite 428
 6   Oakland, California 94612
     Telephone: (310) 531-1900
 7   Facsimile: (310) 531-1901

 8   Attorneys for Plaintiffs, individually, and
     on behalf of all others similarly situated
 9
10                                 UNITED STATES DISTRICT COURT
11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                                     Case No. 4:19-cv-07918-WHA
     GERRIE DEKKER, KAREN BARAJAS as
13   executor of the Estate of Thompson Bryson,        [Assigned to Hon. William Alsup,
     MARLENE ROGERS, DANIEL THOMPSON,
14   JAE CHONG, MARCI HULSEY, CINDY PIINI,              Courtroom 12]
     PHYLLIS RUNYON, GENNIE HILLIARD, and
15   JUAN BAUTISTA, individually and on behalf of      PLAINTIFFS’ REPLY IN SUPPORT OF
     all others similarly-situated,                    MOTION AND MOTION FOR LEAVE TO
16                                                     FILE FIRST AMENDED COMPLAINT
                                    Plaintiffs,
17
                              v.                       Action Filed:   December 03, 2019
18                                                     Trial Date:     February 16, 2021
     VIVINT SOLAR, INC., VIVINT SOLAR
19   HOLDINGS, INC., VIVINT SOLAR
     DEVELOPER, LLC, and VIVINT SOLAR
20   PROVIDER, LLC, DOES 1 through 50, inclusive,
21                                  Defendants.
22   `
23

24

25

26
27

28                                                 1
                                                            PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE
                                                                 TO FILE FIRST AMENDED COMPLAINT
                                                                          CASE NO. 4:19-cv-07918-WHA
           Case 3:19-cv-07918-WHA Document 59 Filed 04/27/20 Page 2 of 7



 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     ARGUMENT

 3          In their opposition, Defendants concede that there is no prejudice, undue delay, or bad faith

 4   involved with amendment. Rather, they argue that the proposed amendments would be futile. As

 5   described below, however, their arguments fall short.

 6          A.      Plaintiffs’ Proposed Amendments for the Translation Class Are Not Futile

 7                  1. Plaintiff Bautista’s Fifth and Sixth Claims for Relief Are Not Time-Barred

 8          Defendants argue that Plaintiff Bautista’s fifth (California Translation Act, Cal. Civ. Code §

 9   1632) and sixth (Declaratory Relief) claims for relief are time-barred. “The applicable statute of

10   limitations for such a claim is one year under Cal.Civ.Proc.Code Section 340(a),” unless there is a

11   basis for equitable tolling or the discovery rule. Perez v. Wells Fargo Bank, N.A., 2011 WL 3809808,

12   at *22 (N.D. Cal. Aug. 29, 2011). In its March 24 Order, the Court noted that “California generally

13   observes last-element accrual, that is, the ‘cause of action accrues when [it] is complete with all of its

14   elements — those elements being wrongdoing, harm, and causation.’” (Dkt. No. 47) As it applied to

15   Plaintiff Dekker, the Court rejected Defendant’s argument that “the discovery of the incorrect billing

16   itself was ‘the incident giving rise to the claim’—declaring “no reasonable person discovers an

17   improper bill and immediately sues. Instead, they investigate.” (Id.)

18          The same logic applies to Plaintiff Bautista’s claims here. It is even more compelling given

19   the underlying violation of the California Translation Act, which placed an additional obstacle

20   between the consumer and discovery of the incident giving rise to the claim. Defendants suggest that

21   the statute of limitations on all Section 1632 claims runs from the moment of execution—a draconian

22   position that would eviscerate the purpose of the statute and would reward non-compliance. Here,

23   Defendants have never provided Plaintiff Bautista with a Spanish language version of the PPA.

24   Thus, when he noticed peculiarities with his solar panel system, he investigated. (Declaration of Juan

25   Bautista) In August 2018, Plaintiff Bautista enlisted his son, Nicolas, to file a complaint in English

26   with the Better Business Bureau. Nicolas noted that his father cannot read English. (Id. Ex. A) From

27   the date of that complaint, it took nearly a year for Vivint Solar to complete an “investigation” of the

28                                                       2
                                                                   PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE
                                                                        TO FILE FIRST AMENDED COMPLAINT
                                                                                  CASE NO. 4:19-cv-07918-WHA
           Case 3:19-cv-07918-WHA Document 59 Filed 04/27/20 Page 3 of 7



 1   matter. Then, on July 8, 2019, Vivint Solar sent Plaintiff Bautista a letter formally acknowledging

 2   that he was deemed to be in default. (Dkt. No. 46-1). “The Customer Agreement is a valid, binding

 3   contract, and Vivint Solar maintains that it was lawfully entered into in this case.” (Id.) Even then,

 4   Vivint Solar did not provide a Spanish-language version of the agreement. Plaintiff Bautista contends

 5   that this was the earliest moment the statute of limitations would have begun to run. He timely filed

 6   this action on December 3, 2019—well within any applicable statutes of limitations.

 7                  2. Plaintiff Bautista States A Claim under the California Translation Act

 8          Defendants also argue that, even if Plaintiff Bautista’s claim is not time-barred, his claim fails

 9   because he “does not allege that he is willing or capable of restoring to Defendants everything he

10   received in the transaction (e.g., past due balances on monthly electricity bills) as required by Cal.

11   Civ. Code § 1632(k).” (Opp. p. 9) This section provides,

12                  Upon a failure to comply with the provisions of this section, the person
                    aggrieved may rescind the contract or agreement in the manner provided
13                  by this chapter. If the contract for a consumer credit sale or consumer
                    lease that has been sold and assigned to a financial institution is
14                  rescinded pursuant to this subdivision, the consumer shall make
                    restitution to and have restitution made by the person with whom he or
15                  she made the contract, and shall give notice of rescission to the assignee.

16   Cal. Civ. Code § 1632(k)(emphasis added). Defendants do not argue, or set forth a factual basis, that

17   the PPA is a consumer credit sale or consumer lease that has been sold and assigned to a financial

18   institution, which distinguishes Vargas v. Wells Fargo Bank, N.A., 2012 WL 5869642, at *2 (N.D.

19   Cal. Nov. 19, 2012) (Alsup, J.) (dispute arising out of mortgage loan agreement and subsequent loan-

20   modification agreement). Nonetheless, as the complaint, his prior declaration (Dkt. No. 46) and

21   Exhibit A to the accompanying declaration show, Plaintiff Bautista was deceived into believing the

22   solar panel system was free—essentially, government-subsidized. While Defendants may claim there

23   are past due balances, they would certainly have to be offset by the revenue generated by the system

24   (because the PPA grants Vivint Solar the right to all power it produces, which it then sells back to the

25   consumer).

26          To the extent that the Court requires that Plaintiff’s complaint allege a willingness to tender,

27   Plaintiff Bautista requests the opportunity to further amend the complaint.

28                                                      3
                                                                  PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE
                                                                       TO FILE FIRST AMENDED COMPLAINT
                                                                                   CASE NO. 4:19-cv-07918-WHA
           Case 3:19-cv-07918-WHA Document 59 Filed 04/27/20 Page 4 of 7



 1                  3. Plaintiff Bautista States A Claim under The Consumer Legal Remedies Act

 2          Defendants argue that Plaintiff’s claim under the Consumer Legal Remedies Act (“CLRA”)

 3   fails for four reasons, none of which has merit.

 4          First, the statute of limitations for a CLRA claim is indeed three years. However, “[i]n

 5   California, the discovery rule postpones accrual of a claim until ‘the plaintiff discovers, or has reason

 6   to discover, the cause of action.’” Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1024 (9th Cir.

 7   2008) (quoting Norgart v. Upjohn Co., 981 P.2d 79, 88 (Cal. 1999)). “The delayed discovery rule is

 8   available to rebut the presumption and to toll the statute of limitations under the CLRA, UCL, and

 9   FAL.” Plumlee v. Pfizer, Inc., 2014 WL 4275519, at *6 (N.D. Cal. Aug. 29, 2014), aff'd, 664 F.

10   App'x 651 (9th Cir. 2016). Plaintiff’s Section 1632 claim strengthens the basis for his CLRA claim in

11   that he has virtually no English proficiency, the entire negotiation was conducted in Spanish, and that

12   he did not have reason to discover the cause of action until Vivint Solar began demanding exorbitant

13   sums of money in 2018 and 2019. Had Vivint Solar provided him with a Spanish version of the PPA,

14   perhaps the statute would have begun to run sooner. It did not. As such, his CLRA claim is timely.

15          Second, Defendants contend Plaintiff Bautista’s CLRA claim fails to the extent it stems from

16   his Section 1632 claim. This argument should be rejected for the reasons stated above. Additionally,

17   the CLRA claim is clearly broader than Defendants suggest and includes not just violation of Section

18   1632, but also unconscionable and illegal provisions in the PPAs, as well as fraudulent sales

19   practices.

20   (FAC ¶¶ 96-102).

21          Third, Defendants argue that Plaintiff Bautista’s CLRA claim must be dismissed because his

22   April 10, 2019 demand letter (Dkt. No. 57-2) contained a drafting error,1 stating the sales

23   representative did not speak Spanish, which deprived Vivint Solar of the opportunity to take

24   corrective action under Cal. Civ. Code § 1782(a). Defendants erroneously conclude, “Plaintiff

25   Bautista does not seek correction with respect to sales presentations made in Spanish.” This argument

26
27   1 Declaration of Corey B. Bennett Decl. ¶ 2.
28                                                      4
                                                                   PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE
                                                                        TO FILE FIRST AMENDED COMPLAINT
                                                                                  CASE NO. 4:19-cv-07918-WHA
           Case 3:19-cv-07918-WHA Document 59 Filed 04/27/20 Page 5 of 7



 1   is nonsensical. The statutory notice need only “[d]emand that the person correct, repair, replace, or

 2   otherwise rectify the goods or services alleged to be in violation.” Id. Looking at the entirety of the

 3   letter and the relief sought, Vivint Solar had notice of the underlying dispute and ample opportunity

 4   to correct it. The letter notes Plaintiff “Bautista’s native language is Spanish and [he] has limited

 5   English proficiency,” that the PPA is in English and that he was not offered one in Spanish, and that,

 6   “[g]iven his limited English proficiency, Mr. Bautista was not able to compare the sales

 7   representative’s promises with the terms of the written agreement.” (Dkt. No. 57-2.) All of this

 8   squares with the allegations in the complaint and the proposed FAC, as well as Plaintiff Bautista’s

 9   prior declaration (Dkt. 46). Importantly, the drafting error upon which Defendants have seized had no

10   bearing on the notice, nor did it deprive them of the opportunity to take corrective action. As the

11   letter stated, “Despite repeated attempts for a resolution, none has been forthcoming. Vivint Solar has

12   failed to honor its consumer protection obligations, has failed to rescind the contract, and has failed to

13   refund our client’s money as requested.” (Id.) This echoed the relief sought in the Better Business

14   Bureau complaint. (Bennett Decl. Ex. A)(“We would like to cancel the contract with Vivint Solar

15   Company”). Defendants could have rescinded his contract, offered him a new one with a valid

16   agreement (in Spanish), applied refunds or credits, or otherwise modified the system and the

17   agreement to bring it into compliance. They did none of those things.

18          While Plaintiff’s proposed FAC includes a request for damages for the Translation Class only,

19   the primary relief sought is injunctive, which has no notice requirement under the CLRA.

20   Basmadjian v. Realreal, Inc., 2018 WL 2761857, at *4 (N.D. Cal. June 8, 2018)(J. Alsup).

21          Fourth, Defendants argue that Plaintiff’s CLRA claims fails because he did not file a venue

22   affidavit as required by Cal. Civ. Code § 1780(d). While this action was commenced in a county

23   described in section 1780, and although the complaint and proposed FAC set forth that Defendants do

24   business throughout California, Defendants have waived this objection “by failing to raise them in

25   their earlier motion to dismiss.” Chavez v. Blue Sky Nat. Beverage Co., 268 F.R.D. 365, 375 (N.D.

26   Cal. 2010). Should the Court so require, however, Plaintiff can and will attach to his amended

27   complaint the affidavit attached as Ex. B to his concurrently-filed declaration. See

28                                                       5
                                                                   PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE
                                                                        TO FILE FIRST AMENDED COMPLAINT
                                                                                  CASE NO. 4:19-cv-07918-WHA
           Case 3:19-cv-07918-WHA Document 59 Filed 04/27/20 Page 6 of 7



 1   In re Nexus 6P Products Liability Litigation, 293 F.Supp.3d 888, 929 (N.D.Cal., 2018) (granting

 2   leave to amend to supply venue affidavit). See also Beasley v. Conagra Brands, Inc., 374 F. Supp. 3d

 3   869, 884 (N.D. Cal. 2019), cited by Defendants at footnote 5, noting that, “If plaintiff continues to

 4   bring a claim under the CLRA, the Second Amended Complaint shall be accompanied by the

 5   affidavit of venue required by California Civil Code section 1780(d).”

 6                    4. Plaintiff Bautista States A Claim under The Unfair Competition Law

 7          Defendants make similar arguments as to Plaintiff’s claims under the Unfair Competition Law

 8   (“UCL”). First, they argue the four-year statute of limitations bars his claim. As set forth above, the

 9   delayed discovery rule tolls the statute of limitations under the UCL. Plumlee v. Pfizer, Inc., 2014

10   WL 4275519, at *6 (N.D. Cal. Aug. 29, 2014), aff'd, 664 F. App'x 651 (9th Cir. 2016); Yumul v.

11   Smart Balance, Inc., 733 F.Supp.2d 1117, 1131 (C.D. Cal. 2010) (delayed discovery rule applies to

12   CLRA and FAL claims); Aryeh v. Canon Bus. Solutions, Inc., 292 P.3d 871, 878 (Cal. 2013) (delayed

13   discovery rule applies to UCL claims).

14          Second, they contend Plaintiff Bautista’s UCL claims fail to the extent they stem from his

15   Section 1632 claim. This argument should be rejected for the reasons stated above. Additionally, the

16   UCL claim is also broader than Defendants suggest, encompassing Section 1632 violations,

17   unconscionable and illegal provisions in the PPAs, and fraudulent sales practices.

18          B.        Plaintiff’s Allegations Regarding Unlawful Liquidated Damages

19          Finally, Defendants offer a “heads I win, tails you lose” proposition, claiming that the Court

20   must dismiss Plaintiff’s claims if there is no agreement between Defendant and Bautista, or must also

21   dismiss Plaintiff’s claims if there is. Such an argument is premature, however, as the nature of

22   relationship between Vivint and Mr. Bautista has not been finally adjudicated.

23          Further, Defendants ask this Court to re-visit the grounds identified in their initial motion to

24   dismiss, but which were not addressed by this Court’s ruling. Defendants only specifically identify

25   their statute of limitations argument, addressed above. For the reasons stated herein, that argument is

26   without merit.

27          \\

28                                                     6
                                                                 PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE
                                                                      TO FILE FIRST AMENDED COMPLAINT
                                                                                CASE NO. 4:19-cv-07918-WHA
           Case 3:19-cv-07918-WHA Document 59 Filed 04/27/20 Page 7 of 7



 1   II.   CONCLUSION

 2         For the foregoing reasons, Plaintiffs respectfully request that the Court grant Plaintiffs leave

 3    to file the proposed First Amended Complaint.

 4

 5   Dated: April 27, 2020                                MATERN LAW GROUP, PC

 6

 7
                                                   By: /s/ Corey B. Bennett
 8                                                     Matthew J. Matern
                                                       Joshua D. Boxer
 9                                                     Corey B. Bennett
                                                       Attorneys for Plaintiffs GERRIE DEKKER,
10                                                     KAREN BARAJAS as executor of the Estate of
                                                       Thompson Bryson, MARLENE ROGERS,
11                                                     DANIEL THOMPSON, JAE CHONG, MARCI
                                                       HULSEY, CINDY PINI, PHYLLIS RUNYON,
12                                                     GENNE HILLARD, and JUAN BAUTISTA,
                                                       individually, and on behalf of all others
13                                                     similarly situated

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                                    7
                                                                PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE
                                                                     TO FILE FIRST AMENDED COMPLAINT
                                                                               CASE NO. 4:19-cv-07918-WHA
